DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [2007/0040772].
Regarding claim 1, Kim teaches:
A pixel circuit, comprising: a lighting element [fig. 3, OLED];
a driving circuit electrically coupled to the lighting element [fig. 3, item M14];
a first data storage circuit electrically coupled to the driving circuit, wherein the first data storage circuit is configured to transmit a first data signal to the driving circuit during a first frame period [fig. 3, note output from line EMI[n]
and the driving circuit is configured to drive the lighting element according to the first data signal [§0042];
and a second data storage circuit electrically coupled to the driving circuit, wherein the second data storage circuit is configured to receive a second data signal during the first frame period [fig. 3, note output from data[m] line].

Regarding claim 7, Kim further teaches:
 a compensation circuit electrically coupled to the driving circuit, the first data storage circuit and the second data storage circuit, wherein a compensation switch of the compensation circuit is turned on to transmit a 19compensation signal to the driving circuit during a writing time of the first frame period [fig. 3, §0043, note item M15]

Regarding claim 8, Kim teaches:
A pixel circuit driving method, comprising: receiving a first data signal from a first data storage circuit during a first frame period [fig. 3, OLED]; and driving a lighting element according to the first data signal [fig. 3, item M14];
receiving and storing a second data signal by a second data storage circuit during the first frame period [fig. 3, note output from line EMI[n];
receiving the second data signal from the second data storage circuit during a second frame period, and driving the lighting element according to the second data signal [§0042]; and receiving and storing a third data signal by a first data storage circuit during the second frame period [fig. 3, note output from data[m] line].

Regarding claim 15, Kim teach:
A pixel circuit, comprising: a lighting element [fig. 3, OLED];
a driving circuit electrically coupled to the lighting element [fig. 3, item M14];
a first data storage circuit electrically coupled to the driving circuit, wherein the first data storage circuit is configured to transmit a first data signal 21to the driving circuit during a first frame period [fig. 3, note output from line EMI[n]]
and the driving circuit is configured to drive the lighting element according to the first data signal [§0042];
and a second data storage circuit electrically coupled in parallel with the first data storage circuit, wherein the second data storage circuit is configured to transmit a second data signal to the driving circuit during a second frame period, and the driving circuit is configured to drive the lighting element according to the second data signal [fig. 3, note output from data[m] line].

Allowable Subject Matter
Claims 2-6, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-6, the prior art does not teach “…wherein the first data storage circuit is configured to receive a third data signal during a second frame period, the second data storage circuit is configured to transmit the second data signal to the driving circuit, and the driving circuit is configured to drive the lighting element according to the second data signal.”
Regarding claims 9-14, the prior art does not teach “…wherein driving the lighting element according to the first data signal comprising: turning a first switching element electrically coupled in series to the first data storage circuit during a lighting time of the first frame period to transmit the first data signal to a driving circuit, wherein the driving circuit is electrically coupled to the lighting element.”
Regarding claims 16-20, the prior art does not teach “…wherein the second data storage circuit is configured to receive the second data signal during the first frame period, the first data storage circuit is configured to receive a third data signal during the second frame period, the first data storage circuit is configured to transmit the third data signal to the driving circuit during a third frame period, and the driving circuit is configured to drive the lighting element according to the third data signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625